[Cite as State v. Dean, 2017-Ohio-7349.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. William B. Hoffman, J.
                         Plaintiff-Appellee    :       Hon. John W. Wise, J.
                                               :
-vs-                                           :
                                               :       Case No. 17CA36
RALPH EDWARD DEAN                              :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Richland County
                                                   Court of Common Pleas, Case No. 81-CR-
                                                   262


JUDGMENT:                                          Affirmed



DATE OF JUDGMENT ENTRY:                            August 24, 2017


APPEARANCES:


For Plaintiff-Appellee                             For Defendant-Appellant

JOSEPH SNYDER                                      RALPH DEAN #A-169-464
Assistant Prosecutor                               Richland Correctional Institution
38 South Park Street                               1001 S. Olivesburg Road
Mansfield, OH 44902                                Mansfield, OH 44905
Richland County, Case No. 17-CA-36                                                          2

Gwin, P.J.

        {¶1}   Appellant Ralph Dean appeals the April 6, 2017 nunc pro tunc sentencing

judgment entry of the Richland County Court of Common Pleas. Appellee is the State of

Ohio.

                                    Facts & Procedural History

        {¶2}   In 1981, appellant was indicted on one count of aggravated murder and one

count of kidnapping. Appellant was found guilty of both counts by a jury on August 4,

1982. On August 10, 1982, the trial court issued a judgment entry that sentenced

appellant as follows: to an indeterminate term of life in prison with parole eligibility in

twenty years on count one, aggravated murder, and 5-15 years on count two, kidnapping,

to be served consecutive to count one.

        {¶3}   Appellant filed a direct appeal of his conviction and argued: he was denied

his right to a speedy trial; his conviction was against the manifest weight of the evidence;

the trial court erred by failing to ensure the indictment was actually filed with the Clerk of

Courts; his conviction was improper due to defects in the handling of the indictment; the

trial court erred with respect to the jury instructions; the trial court erred by admitting

testimony about a second alleged murder committed by appellant; the trial court erred by

permitting testimony from an expert witness rendering opinions based upon facts not

within the witnesses’ personal knowledge; and ineffective assistance of counsel. In State

v. Dean, 5th Dist. Richland No. CA-2090, 1983 WL 6385 (Feb. 18, 1983), this Court

overruled appellant’s assignments of error and affirmed his convictions.

        {¶4}   On June 29, 1983, the trial court filed an amended judgment entry. The

judgment entry stated the August 10, 1982 journal entry sentencing appellant is amended
Richland County, Case No. 17-CA-36                                                          3


as follows, “as to Count 1 of the indictment, the phrase ‘with parole eligibility in 20 years’

is stricken and amended to read ‘with parole eligibility in 15 years.’” Appellant did not

appeal this entry.

        {¶5}   Appellant filed a motion to issue a final appealable order on March 3, 2017.

Appellant argued no final appealable order had been issued in either 1982 or 1983 that

complies with State v. Baker, 119 Ohio St.3d 197, 893 N.E.2d 163 (2008). Appellee filed

a memorandum in opposition. The trial court issued a nunc pro tunc sentencing judgment

entry on April 6, 2017 to comply with Baker and added the following language, “defendant

was found guilty by a jury on both counts in the indictment.”

        {¶6}   Appellant appeals the April 6, 2017 nunc pro tunc sentencing entry of the

Richland County Court of Common Pleas and assigns the following as error:

        {¶7}   “I. THE TRIAL COURT COMPLETELY DEPRIVED DEAN OF HIS RIGHT

TO COUNSEL AT A CRITICAL STAGE OF THE PROCEEDINGS AND IN VIOLATION

OF THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION WHEN THE

TRIAL COURT MODIFIED AND ALTERED APPELLANT’S SENTENCE IN THE APRIL

15, NUNC PRO TUNC ENTRY WITHOUT COUNSEL BEING PRESENT.

        {¶8} “II. DEAN WAS DENIED DUE PROCESS OF LAW IN VIOLATION OF THE

SIXTH     AND        FOURTEENTH      AMENDMENTS           TO    THE     UNITED      STATES

CONSTITUTION, AND OHIO CRIMINAL RULE 43, WHEN THE TRIAL COURT MADE

A SIGNIFICANT CHANGE TO THE JUDGMENT OF CONVICTION OUTSIDE OF HIS

PRESENCE.”
Richland County, Case No. 17-CA-36                                                        4


                                              I. & II.

       {¶9}    In his assignments of error, appellant contends no final appealable order

has been issued in this case and the trial court erred in issuing a nunc pro tunc sentencing

entry outside his presence and outside the presence of counsel. Further, appellant

argues the proper remedy for a Baker violation is not a nunc pro tunc sentencing entry,

but is a resentencing hearing with appellant and his counsel present. Appellant contends

after such a resentencing hearing, his appellate rights are re-set and he can raise

objections related to speedy trial rights and violations of the Interstate Agreement of

Detainers.

       {¶10} Pursuant to Criminal Rule 32(C) and the Ohio Supreme Court’s decisions

in State v. Baker, 119 Ohio St.3d 197, 893 N.E.2d 163 (2008) and State v. Lester, 130

Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, a defendant is entitled to a sentencing

entry that clearly states, (1) the fact of the conviction; (2) the sentence; (3) the judge’s

signature; and (4) the time stamp indicating the entry upon the journal by the clerk.

       {¶11} Though appellant contends the 1982 sentencing order was not final and

appealable and thus there has never been a final appealable order against him, we

disagree.     The August 10, 1982 sentencing entry includes sentence, the judge’s

signature, and the time stamp from the clerk of courts. The judgment entry does not

specifically use the word “convicted.” However, Baker, interpreting the plain language of

Criminal Rule 32(C), never held the phrase “defendant was convicted” was required in

the sentencing entry. State v. Fryer, 5th Dist. Perry No. 15-CA-00013, 2015-Ohio-4573;

State v. Fowler, 7th Dist. Mahoning No. 14 MA 124, 2015-Ohio-1053; State ex rel. Eubank

v. McDonald, 6th Dist. Lucas No. L-12-1143, 2012-Ohio-3728.
Richland County, Case No. 17-CA-36                                                      5


       {¶12} The judgment entry does include, at the top of the page, the two counts in

the indictment which appellant was convicted of, aggravated murder and kidnapping, and

then separately lists the sentence for each count. The purpose of the requirement of the

“fact of conviction” in the sentencing entry is to ensure that a defendant is on notice

concerning when a final judgment has been entered and the time for filing an appeal has

begun to run. State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142;

State v. Horn, 5th Dist. Delaware No. 13 CAA 12 0087, 2014-Ohio-1814; State v. Bonnell,

8th Dist. Cuyahoga No. 96368, 2011-Ohio-5837.          Here, appellant had notice of his

conviction and exhausted the appellate process. In his direct appeal, appellant did not

raise any arguments regarding the lack of finality of the judgment of conviction or

challenge the sufficiency or propriety of the sentencing entry.

       {¶13} Further, the Ohio Supreme Court “has consistently regarded Crim. R. 32(C)

errors as clerical mistakes subject to nunc pro tunc corrections.” State ex rel. Snead v.

Ferenc, 138 Ohio St.3d 136, 2014-Ohio-43, 4 N.E.3d 1013. In State ex rel. DeWine v.

Burge, 128 Ohio St.3d 236, 2011-Ohio-235, the Supreme Court held the remedy for

correcting a sentencing entry that does not comply with Crim.R. 32(C) is to issue a

corrected sentencing entry rather than conduct a new sentencing hearing.

       {¶14} The Supreme Court explained this remedy is logical because the trial court

and the parties all proceeded under the presumption that the sentencing entry for the

defendant constituted a final appealable order and any failure to comply with Rule 32(C)

was a mere oversight that vested the trial court with specific and limited jurisdiction to

issue a new sentencing entry to reflect what the court had previously ruled, not to issue

a new sentencing entry reflecting what, in a successive judge’s opinion, the court should
Richland County, Case No. 17-CA-36                                                         6

have ruled. Id; see also State v. Davis, 9th Dist. Medina No. 13CA0104-M, 2014-Ohio-

4122; State v. Clark, 2nd Dist. Montgomery Nos. 26944, 26946, 2016-Ohio-8508 (holding

incorrect felony level in sentencing entry is technical violation and can be corrected

through nunc pro tunc entry relating back to the original sentencing entry); State v.

Bonnell, 8th Dist. Cuyahoga No. 96368, 2011-Ohio-5837 (finding the remedy for a

technical violation of Crim.R. 32(C) is not to have the trial court issue a final appealable

order so the defendant can again appeal his conviction, but is a corrected sentencing

entry).

          {¶15} While appellant was entitled to a corrected sentencing entry that sets forth

the fact of the conviction, the manner of conviction, the sentence, the judge’s signature,

and the time stamp from the clerk of courts in one document, the trial court can do so

through a nunc pro tunc entry. State v. Greene, 5th Dist. Delaware No. 10CAA060045,

2011-Ohio-2021 (holding the trial court did not err in correcting Baker violations via a nunc

pro tunc entry); State v. Davis, 9th Dist. Medina No. 13CA0104-M, 2014-Ohio-4122; State

v. Loper, 8th Dist. Cuyahoga No. 104828, 2017-Ohio-542 (holding when a journal entry

of sentence does not set forth the fact of conviction or complete sentence, the remedy is

a nunc pro tunc order correcting the entry).

          {¶16} This Court has held where a trial court issues a corrected journal entry to

comply with Rule 32, a defendant who has already had the benefit of a direct appeal

cannot raise any and all claims of error in successive appeals. State v. Horn, 5th Dist.

Delaware No. 13 CAA 12 0087, 2014-Ohio-1814. As we stated in State v. Harris, 5th

Dist. Richland No. 10-CA-49, 2011-Ohio-1626 where an appellant attempted to re-litigate

multiple claims from his original conviction and raise new claims, “we do not find this to
Richland County, Case No. 17-CA-36                                                         7

be the intent of the Supreme Court in Baker.” In such circumstances, res judicata remains

applicable and the defendant is not entitled to a second bite at the apple. State v. Horn,

5th Dist. Delaware No. 13 CAA 12 0087, 2014-Ohio-1814.         A nunc pro tunc entry issued

solely for the purpose of comply with Rule 32 applies retrospectively to the judgment it

corrects and is not a new final appealable order. State v. Miley, 5th Dist. Richland No.

2011 CA 0005, 2011-Ohio-5647; State v. Griffin, 138 Ohio St.3d 108, 2013-Ohio-5481, 4

N.E.2d 989 (holding res judicata prevents a litigant from using a resentencing entry

pursuant to Baker to litigate an issue that defendant has already litigated or could have

litigated on direct appeal.).

       {¶17} Here, the trial court originally sentenced appellant in 1982. Appellant filed a

direct appeal of his conviction and raised multiple assignments of error. He did not raise

as error his sentence. This Court exercised jurisdiction over his appeal and heard and

decided his case. Appellant had a full opportunity to litigate all issues relating to his

conviction and sentence, and his substantive rights were not prejudiced in any way. The

trial court issued an amended judgment entry amending appellant’s parole eligibility from

20 years to 15 years to bring the sentence into compliance with the law in effect at the

time appellant committed the crime. Appellant did not appeal the 1983 entry.

       {¶18} The proper remedy to correct the Baker violation is to issue a nunc pro tunc

entry, which the trial court did on April 6, 2017. As no new or substantial right is affected

by the correction, appellant has already exhausted the appellate process and the April 6,

2017 judgment entry is not a new final order from which a new appeal may be taken.

Accordingly, the trial court did not err in issuing a nunc pro tunc entry. “Sentencing courts

have been given the ability to correct omissions in sentencing entries, and are not
Richland County, Case No. 17-CA-36                                                         8


required to call the defendant into open court upon the issuance of a nunc pro tunc entry.”

State v. Baker, 5th Dist. Stark No. 2016CA00020, 2016-Ohio-5799; State v. Ford, 2nd

Dist. Montgomery No. 25796, 2014-Ohio-1859 (holding no hearing is required when the

court issues a nunc pro tunc entry to correct Rule 32(C) violations).

       {¶19} Since no hearing is required when the court issues a nunc pro tunc entry to

comply with Rule 32(C), it follows then, that trial court was not required to appoint counsel

to appellant for the issues he raised in his motion. State v. Ford, 2nd Dist. Montgomery

No. 25796, 2014-Ohio-1859.

       {¶20} Based on the foregoing, appellant’s assignments of error are overruled. The

April 6, 2017 nunc pro tunc judgment entry of the Richland County Court of Common

Pleas is affirmed.

By: Gwin, P.J.,

Hoffman, J., and

Wise, J., concur